NOTE: This order is nonprecedential
‘ United States Court of AppeaIs
for the Federal Circuit
ROKSOLIANA DACHNIWSKYJ,
Petiti0ner, t
V.
OFFICE 0F PERSONNEL MANAGEMENT,
Respondent,
AND
THERESA DACHN]WSKYJ
l
Interven0r.
2011-3158
Petiti0n for review of the Merit Systems Pr0tecti0n
B0ard in case no. CH0831100439-I-1.
ON MOTION
ORDER
The OfI:ice of Pers0nne1 Management ("OPM”) moves
to waive the requirements of Fed. Cir. R. 27(i) and re-
mand this case to the Merit Systems Pr0tecti0n B0ard
("B0ard") with instructions to order reinstatement of

DACHNIWSKYJ V. OPM 2
OPM’s decision awarding a survivor annuity to Rok-
so1iana Dachniwskyj.
In order to facilitate the court’s review of this matter,
OPM is directed to produce a complete copy of the annual
notice Mr. Dachniwskyj received from OPM during the
two-year election period at issue in this case (January 17,
1998 through January 16, 2000).
According1y,
IT ls 0RDERED THAT: 4 .
The document is to be filed with the court within 14
days of the date of this order.
FOR THE CoURT
APR 0 6 2012 fsi Jan Hor1Qa1__v_'
Date J an Horbaly
C1erk
cc: Janice Lea Boback, Esq.
H1ilary A. Stern, Esq. F"_ED
DII1Yt1“0 K111‘YWCZak, ESq- u.s.cous1oFAPPEALsFoa
25 rHsFEnssALc1scun
S
APR 0 6 2012
HORBAL\'
JANCLERK